UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7651


ANTHONY FRED MARTIN,

                Plaintiff - Appellant,

          v.

MICHAEL MCCALL; LIEUTENANT MCCAULEY; OFFICER TIMMS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(4:13-cv-01567-DCN)


Submitted:   February 28, 2014            Decided:    April 3, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Fred Martin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony Fred Martin appeals the district court’s order

accepting       the   recommendation    of    the    magistrate        judge   and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).       We have reviewed the record and find no

reversible      error.     Accordingly,      we   affirm    on   the    reasoning

below.     Martin v. McCall, No. 4:13-cv-01567-DCN (D.S.C. filed

Sept.    20,    entered   Sept.   23,   2013).      We     dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                        2